PER CURIAM.
The defendant appeals his conviction on five counts of issuing worthless checks. The judgment and sentence of the court was based upon defendant’s plea of guilty. On this appeal, defendant contends that his plea of guilty to three of the worthless check charges was not voluntary because his probation had just been revoked on a prior conviction. With regard to the question of voluntariness, the defendant argues that the trial court erred in accepting the guilty plea where the plea was not entered voluntarily and intelligently due to a language problem on his part. It is evident from a reading of the record, however, that the trial judge gave full consideration to this matter. Additionally, defendant argues that he might not have pled guilty had he not already been facing a prison term. This argument presumes that a defendant may create his own difficulty and then take advantage of that difficulty to secure a more favorable action in a subsequent violation of the law. We reject this reasoning and affirm the judgment and sentence.
Affirmed.